

116 S1330 IS: Department of Energy and Nuclear Regulatory Commission Whistleblower Protection Act of 2019
U.S. Senate
2019-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1330IN THE SENATE OF THE UNITED STATESMay 6, 2019Ms. Duckworth introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Energy Reorganization Act of 1974 to clarify whistleblower rights and protections, and
 for other purposes.1.Short titleThis Act may be cited as the Department of Energy and Nuclear Regulatory Commission Whistleblower Protection Act of 2019.2.Definition of personSection 211(a)(2) of the Energy Reorganization Act of 1974 (42 U.S.C. 5851(a)(2)) is amended—(1)by redesignating subparagraphs (A) through (G) as clauses (i) through (vii), respectively, and indenting the clauses appropriately;(2)in the matter preceding clause (i) (as so redesignated), by striking the paragraph designation and all that follows through includes— and inserting the following:(2)DefinitionsIn this section:(A)EmployerThe term employer includes—; and(3)by adding at the end the following:(B)PersonThe term person includes—(i)a person (as defined in section 11 of the Atomic Energy Act of 1954 (42 U.S.C. 2014));(ii)the Commission; and(iii)the Department of Energy..